[Cite as Novik v. Kroger Co., 2011-Ohio-5737.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




CLOVA NOVIK,

        PLAINTIFF-APPELLANT,                             CASE NO. 9-11-21

        v.

THE KROGER COMPANY,                                      OPINION

        DEFENDANT-APPELLEE.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 2009 CV 0818

                                     Judgment Affirmed

                          Date of Decision: November 7, 2011




APPEARANCES:

        Nickolas D. Owens and Jennifer L. Myers for Appellant

        Kevin R. Bush and Nathaniel W. Jackson for Appellee
Case No. 9-11-21



SHAW, J.

       {¶1} Plaintiff-appellant, Clova Novik (“Novik”), appeals the May 16,

2011 judgment of the Common Pleas Court of Marion County, Ohio, granting

summary judgment in favor of the defendant-appellee, The Kroger Company

(“Kroger”), and dismissing her complaint.

       {¶2} The facts relevant to this appeal are as follows. On September 7,

2007, as Novik was entering one of Kroger’s store locations on Marion-Waldo

Road in Marion, Ohio, she fell to the floor and injured her left wrist, left ankle,

and left foot. The area of her fall was a vestibule, which was accessed from the

outside by two different sets of doors. Once inside the vestibule, one had to enter

through another set of doors in order to access the sales floor. At the threshold of

the outside entrance doors, were four, square heavy-duty rubber mats,

approximately ¾” thick, that were each set in a metal frame and abutted one

another to form one larger square. At the time of her injury, the outside entrance

doors were set in an open position rather than continuously opening and closing

upon approach.

       {¶3} When Novik fell, a couple of customers came to her aid. Shortly

thereafter, the store manager, Lynne Spencer (“Spencer”), was called to the

vestibule area and waited with Novik until an ambulance arrived. While lying on

the floor, Novik attempted to ascertain how she fell and noticed the mats that she

                                        -2-
Case No. 9-11-21



walked across upon entering the first set of doors were “humped up” on their

edges, particularly on the corners where the four mats came together. At that

point, she realized that she had tripped over one of these “humped up” edges.

      {¶4} Novik was transported to a local hospital by ambulance, x-rays were

taken of her wrist and foot that revealed nothing was broken, and she was

diagnosed with a sprained wrist and ankle. However, she continued to experience

pain in her foot and was not able to walk. After seeing her family physician and a

podiatrist, she was referred to an orthopedic surgeon, who ordered an MRI of her

foot. The surgeon discovered Novik had broken a number of small bones in her

foot and torn tendons and ligaments in her ankle. She underwent surgery on her

ankle and foot, and a metal plate was placed inside her foot with screws. She later

underwent another surgery to remove two of the screws in the metal plate that

were causing pain. She then had yet another surgery to remove the metal plate and

to place a new one.

      {¶5} On September 2, 2009, Novik filed a complaint against Kroger for

negligence.   Kroger filed its answer, and the matter proceeded to discovery.

During discovery, Novik served Kroger with interrogatories, a request for

admissions, and a request for the production of documents. Among the items

requested by Novik were any and all written reports or other documents relating to

the area, flooring, or condition of the flooring where Novik was injured. Kroger

                                        -3-
Case No. 9-11-21



promptly provided its responses, including that this particular request was

overbroad and sought information that violated attorney-client privilege and/or the

work-product rule.           In addition, Kroger’s response specifically stated that no

incident report had been prepared as a result of Novik’s fall.

         {¶6} On March 23, 2010, Kroger filed a motion for summary judgment in

its favor. In this motion, Kroger maintained that any hazards created by the rubber

mats were open and obvious, that any defect in the condition of these mats was

insubstantial and trivial so as to create no duty on the part of Kroger to Novik, and

that there was no evidence that Kroger had actual or constructive notice of any

such hazard.

         {¶7} On April 6, 2010, Spencer, the Kroger store manager at the time of

the incident, was deposed by counsel for Novik.1 In this deposition, Spencer

testified that she or one of the assistant managers prepared an incident report of

Novik’s fall, which was contrary to Kroger’s previous response to Novik’s request

for production of documents and interrogatories.2 After this deposition, Kroger

supplemented its response to exclude its previous answer that no incident report

was prepared.


1
  At the time of her deposition, Spencer was the manager of another Kroger location in Mt. Vernon, Ohio,
having been transferred to that location in August of 2009.
2
  Spencer was unable to recall whether she personally prepared the incident report or whether one of her
assistant managers did, but she did testify that she last knew of the incident report being located in a filing
cabinet in the Marion-Waldo Road Kroger store.

                                                     -4-
Case No. 9-11-21



       {¶8} On April 14, 2010, Novik filed a motion to compel Kroger to

provide the incident report that was created by Spencer. Novik also filed a motion

for an extension of time to respond to Kroger’s motion for summary judgment.

Shortly thereafter, the trial court granted Novik’s request for an extension.

However, Kroger filed a memorandum in opposition to Novik’s motion to compel,

asserting that it did not locate any incident report of Novik’s fall and that even if it

could be located, it was protected by attorney-client privilege and the work-

product rule. Kroger filed a supplement to this memorandum on April 23, 2010,

and attached the affidavit of Erin Driskell, Kroger’s lead paralegal, who averred

that she exhausted all reasonable methods to locate the incident report at issue and

that she was unable to find any such incident report.

       {¶9} Novik filed her memorandum in opposition to Kroger’s motion for

summary judgment on September 13, 2010. Kroger filed its reply to Novik’s

memorandum in opposition on September 27, 2010. On May 16, 2011, the trial

court granted summary judgment in favor of Kroger, found all other pending

motions moot as a result, and dismissed Novik’s complaint. This appeal followed,

and Novik now asserts three assignments of error for our review.

                       FIRST ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION, THEREBY
       COMMITTING REVERSIBLE ERROR, BY RULING ON,
       AND GRANTING, KROGER’S MOTION FOR SUMMARY

                                          -5-
Case No. 9-11-21



       JUDGMENT WITHOUT RULING ON MS. NOVIK’S
       MOTION TO COMPEL DISCOVERY OF AN ACCIDENT
       REPORT AND WITHOUT RULING ON HER MOTION FOR
       SANCTIONS.

                     SECOND ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AS A MATTER OF LAW IN
       GRANTING SUMMARY JUDGMENT BECAUSE GENUINE
       ISSUES OF MATERIAL FACT EXIST AS TO WHETHER
       THE SAME-COLORED, DISPLACED RUBBER MAT WAS
       AN “OPEN-AND-OBVIOUS” CONDITION UNDER THE
       CIRCUMSTANCES.

                      THIRD ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AS A MATTER OF LAW IN
       GRANTING SUMMARY JUDGMENT BECAUSE GENUINE
       ISSUES OF MATERIAL FACT EXIST CONCERNING
       WHETHER KROGER BREACHED ITS DUTY OF
       ORDINARY CARE BY FAILING TO WARN ITS INVITEES
       OF THE HAZARDOUS CONDITION, OF WHICH IT HAD
       ACTUAL KNOWLEDGE.

       {¶10} For ease of discussion, we elect to address these assignments of error

out of the order in which they were presented. Further, as the second and third

assignments of error are interrelated, we will address them together.

                     Second and Third Assignments of Error

       {¶11} In the second assignment of error, Novik asserts that the trial court

erred in granting summary judgment in Kroger’s favor because a genuine issue of

material fact exists as to whether the condition of the rubber mats was open and

obvious. She also contends in this assignment of error that even if the condition of

                                        -6-
Case No. 9-11-21



the mats was open and obvious, there were attendant circumstances that would

negate the application of the open and obvious doctrine. In her third assignment

of error, Novik further asserts that summary judgment was not proper because

genuine issues of material fact existed as to whether Kroger breached its duty of

care to her by failing to warn her of the hazardous condition of the mats when it

had actual knowledge of this condition.

      {¶12} An appellate court reviews a grant of summary judgment de novo,

without any deference to the trial court. Conley-Slowinski v. Superior Spinning &

Stamping Co. (1998), 128 Ohio App.3d 360, 363, 714 N.E.2d 991; see, also,

Hasenfratz v. Warnement, 3rd Dist. No. 1-06-03, 2006-Ohio-2797, citing Lorain

Nat’l. Bank v. Saratoga Apts. (1989), 61 Ohio App.3d 127, 572 N.E.2d 198. A

grant of summary judgment will be affirmed only when the requirements of Civ.R.

56(C) are met. This requires the moving party to establish that there are no

genuine issues of material fact, that the moving party is entitled to judgment as a

matter of law, and that reasonable minds can come to but one conclusion and that

conclusion is adverse to the non-moving party, said party being entitled to have

the evidence construed most strongly in his favor. Civ.R. 56(C); see Horton v.

Harwick Chem. Corp., 73 Ohio St.3d 679, paragraph three of the syllabus, 1995-

Ohio-286, 653 N.E.2d 1196.



                                          -7-
Case No. 9-11-21



       {¶13} The party moving for summary judgment bears the initial burden of

identifying the basis for its motion in order to allow the opposing party a

“meaningful opportunity to respond.” Mitseff v. Wheeler (1988), 38 Ohio St.3d

112, 526 N.E.2d 798, syllabus.      The moving party also bears the burden of

demonstrating the absence of a genuine issue of material fact as to an essential

element of the case. Dresher v. Burt, 75 Ohio St.3d 280, 292, 1996-Ohio-107, 662

N.E.2d 264. Once the moving party demonstrates that he is entitled to summary

judgment, the burden shifts to the non-moving party to produce evidence on any

issue which that party bears the burden of production at trial. See Civ.R. 56(E).

       {¶14} In ruling on a summary judgment motion, a court is not permitted to

weigh evidence or choose among reasonable inferences, rather, the court must

evaluate evidence, taking all permissible inferences and resolving questions of

credibility in favor of the non-moving party. Jacobs v. Racevskis (1995), 105

Ohio App.3d 1, 7, 663 N.E.2d 653. Additionally, Civ.R.56(C) mandates that

summary judgment shall be rendered if the pleadings, depositions, answers to

interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.

       {¶15} To prevail in a negligence action, a plaintiff must demonstrate that:

(1) the defendant owed a duty of care to the plaintiff, (2) the defendant breached

                                         -8-
Case No. 9-11-21



that duty, and (3) the defendant’s breach proximately caused the plaintiff to be

injured. Lang v. Holly Hill Motel, Inc., 122 Ohio St.3d 120, 2009-Ohio-2495, 909

N.E.2d 120, at ¶ 10, citations omitted. The applicable duty is determined by the

relationship between the landowner and the plaintiff when the alleged negligence

occurs in a premises-liability context. Id., citing Gladon v. Greater Cleveland

Regional Transit Auth., 75 Ohio St.3d 312, 315, 1996-Ohio-137, 662 N.E.2d 287.

Here, the parties do not dispute that Novik was a business invitee of Kroger.

       {¶16} “A shopkeeper ordinarily owes its business invitees a duty of

ordinary care in maintaining the premises in a reasonably safe condition and has

the duty to warn its invitees of latent or hidden dangers.” Armstrong v. Best Buy

Co., Inc., 99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, at ¶ 5, citing

Paschal v. Rite Aid Pharmacy, Inc. (1985), 18 Ohio St.3d 203, 480 N.E.2d 474

and Jackson v. Kings Island (1979), 58 Ohio St.2d 357, 390 N.E.2d 810. In a

premises-liability action, the plaintiff can prove the defendant’s breach of duty if

any one of three conditions is satisfied:

       (1) the defendant, through its officers or employees, was
       responsible for the hazard complained of; (2) at least one of such
       persons had actual knowledge of the hazard and neglected to
       give adequate notice of its presence or to remove it promptly; or
       (3) such danger existed for a sufficient length of time reasonably
       to justify the inference that the failure to warn against it or
       remove it was attributable to a want of ordinary care.



                                            -9-
Case No. 9-11-21



Gouhin v. Giant Eagle, 10th Dist. No. 07AP-548, 2008-Ohio-766, at ¶ 8, citing,

Sharp v. Anderson’s, Inc., 10th Dist. No. 06AP81, 2006-Ohio-4075, at ¶ 7, citing

Johnson v. Wagner Provision Co. (1943), 141 Ohio St. 584, 589, 49 N.E.2d 925.

Further, “[w]hen it is shown that the owner had superior knowledge of the

particular danger which caused the injury, liability attaches because, in such a

case, invitees may not reasonably be expected to protect themselves from a risk

they cannot fully appreciate.” Hairston v. Gary K. Corp., 8th Dist. No. 87199,

2006-Ohio-5566, at ¶ 10, citing Mikula v. Slavin Tailors (1970), 24 Ohio St.2d 48,

263 N.E.2d 316; LaCourse v. Fleitz (1986), 28 Ohio St.3d 209, 503 N.E.2d 159;

see, also, Cochran v. Ohio Auto Club (Oct. 3, 1996), 3rd Dist. No. 9-96-33, 1996

WL 562055.

       {¶17} However, a shopkeeper does not owe invitees a duty to warn of any

dangers on his property that are open and obvious. Armstrong v. Best Buy Co.,

Inc., 99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, ¶ 5. As such, the open

and obvious doctrine “acts as a complete bar to any negligence claims.” Id. The

rationale for this doctrine is that “the open and obvious nature of the hazard itself

serves as a warning.” Simmers v. Bentley Constr. Co., 64 Ohio St.3d 642, 644,

1992-Ohio-42, 597 N.E.2d 504. The Supreme Court of Ohio summarized the case

law on the open-and-obvious doctrine in the following manner:



                                        -10-
Case No. 9-11-21



      “Where a danger is open and obvious, a landowner owes no duty
      of care to individuals lawfully on the premises.” Armstrong v.
      Best Buy Co., Inc., 99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d
      1088, syllabus, approving and following Sidle v. Humphrey
      (1968), 13 Ohio St.2d 45, 42 O.O.2d 96, 233 N.E.2d 589. “[T]he
      owner or occupier may reasonably expect that persons entering
      the premises will discover those dangers and take appropriate
      measures to protect themselves.” Simmers v. Bentley Constr. Co.
      (1992), 64 Ohio St.3d 642, 644, 597 N.E.2d 504. Thus, when a
      plaintiff is injured by an open and obvious danger, summary
      judgment is generally appropriate because the duty of care
      necessary to establish negligence does not exist as a matter of
      law. Armstrong ¶ 14-15.

Lang, 2009-Ohio-2495, at ¶ 11.

      {¶18} Nevertheless, this Court has previously held that “attendant

circumstances may exist which distract an individual from exercising the degree of

care an ordinary person would have exercised to avoid the danger, and ‘may create

a genuine issue of material fact as to whether a hazard is open and obvious.’”

Stewart v. AMF Bowling Ctrs., Inc., 3rd Dist. No. 5-10-16, 2010-Ohio-5671, ¶ 15,

quoting Aycock v. Sandy Valley Church of God, 5th Dist. No. AP 09 0054, 2008-

Ohio-105, ¶ 26. An attendant circumstance is

      “a factor that contributes to the fall and is beyond the control of
      the injured party. * * * The phrase refers to all facts relating to
      the event, such as time, place, surroundings or background and
      the conditions normally existing that would unreasonably
      increase the normal risk of a harmful result of the event. * * *
      However, ‘[b]oth circumstances contributing to and those
      reducing the risk of the defect must be considered.’”



                                      -11-
Case No. 9-11-21



Williams v. Lowe’s of Bellefontaine, 3rd Dist. No. 8-06-25, 2007-Ohio-2045, ¶ 18,

quoting Benton v. Cracker Barrel Old Country Store, Inc., 10th Dist. No.

02AP1211, 2003-Ohio-2890, ¶ 17, quoting Sack v. Skyline Chili, Inc., 12th Dist.

No. CA2002-09-101, 2003-Ohio-2226, ¶ 20.          “But, attendant circumstances do

not include any circumstance existing at the moment of a fall, unless the individual

was distracted by an unusual circumstance created by the property owner.”

Stewart, 2010-Ohio-5671, at ¶ 15 (citations omitted).

       {¶19} Here, Novik maintains that while the existence of a duty is a

question of law for a court to decide, whether a hazard is open and obvious

requires an extremely fact-specific inquiry that may involve genuine issues of

material fact for a fact-finder to resolve. She further asserts that in this case, a

genuine issue of material fact exists as to whether the “hump” in the rubber mats

was an open and obvious hazard, which would preclude a grant of summary

judgment. In support of this contention, Novik maintains that the mats were

nearly identical in color to the rest of the floor and that they were displaced rather

than flush with the floor in their normal resting position, both of which made this

hazard far less open and obvious than Kroger contends.

       {¶20} During Novik’s deposition she testified that she regularly shopped at

this Kroger location, had been there over 100 times, and had walked on the mats at

issue a number of times. She further explained that the store always has displays

                                        -12-
Case No. 9-11-21



of some sort on the outside of the store and also in the vestibule. Novik testified

that she went to Kroger that day in early September to buy a card for her husband.

It was a weekday at approximately 5:00 p.m., and it was sunny and warm. As she

walked towards the store, she looked at a display of fall mums on the outside of

the door and noticed that the automatic doors were in the open position rather than

continuously opening and closing as people came and went from the store. She

assumed the doors had been placed in an open position to aid the Kroger employee

she saw gathering carts outside to bring into the store.

       {¶21} Novik’s intent upon entering the store was to go immediately to the

card area. As she began to enter the vestibule, Novik noticed a man on the

telephone to her left and then another display, an outdoor swing that was sitting on

top of an unidentified object, just past the man who was on the phone. Novik fell

and injured herself as she traversed the mats, which were located on the inside of

the vestibule at the threshold of the entrance. When she fell, the man on the phone

and a woman who had entered the store immediately after Novik came to her aid.

The man who had been on the phone identified himself as a paramedic and told

Novik not to move. However, after some time on the floor, Novik propped herself

up to look around and noticed the mats had curled up on their corners and were

“humped up” in various areas where they came together.



                                         -13-
Case No. 9-11-21



       {¶22} Novik also identified a number of photographs showing the area of

her fall, including close-up photographs of the mats. The photographs show that

the four mats are positioned to form one large “square” mat by placing them so

they are two mats wide and two mats deep. The width of this “square” is slightly

larger than the combined width of the two automatic sliding doors to which the

mat “square” abuts. Each of the four mats is completely surrounded by what

appears to be a metal band so that the completed “square” is also outlined by this

metal trim. However, one can readily observe that this “square” consists of four

individual mats. The photographs also show that some of the edges of the mats,

including the area between two of them where Novik indicated she fell, are

“humped up” and dislodged from the metal trim pieces, and some of the corners of

these mats are somewhat curled upward.

       {¶23} While the mats and the vestibule flooring are very similar in their

grayish coloring, the metal trim is much brighter than the mats and the flooring.

Thus, one can also readily observe a distinct difference in the mats and the

flooring. In addition, in each photograph the mats have a distinctive, straight

striping pattern while the vestibule flooring has a much less distinctive diagonal

striping pattern that is noticeable only in the photographs taken from inside the

vestibule or close-up. These striping patterns further distinguish the mats from the

flooring.

                                       -14-
Case No. 9-11-21



      {¶24} Unquestionably, Novik knew the mats were in the vestibule, having

been in this store in excess of 100 times and walking on these mats. While no one

testified regarding the specific lighting conditions in the vestibule, Novik entered

the store from the outside, which was sunny, and the doors, which were glass,

were fully open. Thus, there was no evidence that she was unable to see the

condition of the mats had she looked or that there was anything present to

otherwise obstruct or distort her view of the mats. Although the mats and flooring

were similar in color, the metal trim and distinctive striping pattern plainly

distinguish the two from one another. Therefore, Novik’s own testimony and the

photographs, which she identified, establish that there is no genuine issue of

material fact that the danger posed by the mats was open and obvious had Novik

looked down and that Kroger, consequently, owed her no duty.

      {¶25} Novik next asserts that even if the hazard was open and obvious,

there were attendant circumstances that would negate the open and obvious

doctrine. In support of this assertion, Novik argues that the display of mums

outside of the store and the swing on display inside of the vestibule were placed

there by Kroger with the intent to draw its customers’ attention to these items and

entice them to buy what was on display, thereby increasing Kroger’s sales figures.

Therefore, Novik claims that because she was distracted by these displays as

Kroger intended, the open and obvious doctrine does not apply.

                                       -15-
Case No. 9-11-21



       {¶26} In light of the evidence previously discussed, there is no genuine

issue of material fact. No one disputes that the mums and swing displays were

present at the time of Novik’s fall or that she looked at these displays as she was

entering the store. Other than Novik’s fall, there was no evidence that anyone else

had ever been injured by these mats, either on the same day as Novik’s fall or

prior to her fall. The displays were not in surprising areas of the store, Novik

knew that there were always displays in these areas, and the displays themselves

were not unusual or otherwise out of the ordinary. Furthermore, there is no

evidence that the displays were positioned in a manner that obstructed Novik’s

view of the mats as she was entering the store.

       {¶27} This Court has previously stated that “[w]hen people go into a store,

they normally expect to find merchandise on display. * * * if the mere existence

of merchandise were enough to negate the open and obvious doctrine, the

exception would swallow the rule.” Williams, 2007-Ohio-2045, at ¶ 23. It also is

commonly understood by both retailers and customers that in nearly every setting,

retailers intend to market merchandise in a way that catches customers’ eyes and

entices them to buy. This intent on the part of retailers does not subject them to

per se liability in every circumstance when a customer fails to notice an open and

obvious hazard and injures himself.



                                        -16-
Case No. 9-11-21



       {¶28} Given the facts present in this case, reasonable minds could not

conclude that the location or set-up of the displays was an unusual circumstance or

that they unreasonably increased the normal risk associated with entering a

grocery store. As such, we cannot conclude that an attendant circumstance existed

that would negate the application of the open and obvious doctrine.         Thus, the

duty of care necessary to establish negligence does not exist in this case as a

matter of law.

       {¶29} Having determined that Novik failed to demonstrate that Kroger

owed her a duty of care, the issue raised in the third assignment of error regarding

whether Kroger breached a duty to Novik by failing to warn her of the hazardous

condition of which it had actual knowledge is moot, i.e., if Kroger had no duty to

Novik, no breach could occur.

       {¶30} For all of these reasons, we find that the trial court committed no

error in granting summary judgment in favor of Kroger. Accordingly, the second

and third assignments of error are overruled.

                             First Assignment of Error

       {¶31} Novik asserts in her first assignment of error that the trial court erred

in granting summary judgment in favor of Kroger without first ruling on Novik’s

motion to compel the discovery of the incident report and without ruling on her

motion for sanctions. Novik contends that the trial court abused its discretion by

                                        -17-
Case No. 9-11-21



determining that the motions to compel and for sanctions were moot.            More

specifically, she maintains that she suffered harm because the incident report

might have proven her case because it likely contained statements of actual

knowledge by Kroger of the hazard in question, likely contained a more specific

description of the displaced mats, which may give a clearer indication of how open

and obvious this hazard was, and likely would provide more insight about the

attendant circumstances.

       {¶32} The parties agree that during discovery Kroger informed Novik that

an incident report of her fall was not prepared and that Spencer later testified in

her deposition that either she or one of the assistant managers prepared an incident

report. Kroger, through the affidavit of Erin Driskell, maintains that it exhausted

all reasonable methods to locate the incident report at issue and that it was unable

to find any such incident report. Kroger also argues that even if it could locate the

incident report that it was not discoverable because of the attorney-client privilege

and the work-product rule, as this report was prepared because many slip and fall

incidents lead to litigation.   However, Novik maintains that the testimony of

Spencer demonstrated that the incident report was prepared as a part of Kroger’s

normal business operations, in accordance with Kroger’s policy, and not at the

request and/or direction of any attorney. Thus, she contends that it is not work-

product and not subject to any privilege.

                                        -18-
Case No. 9-11-21



      {¶33} Trial courts have broad discretion over the conduct of discovery, and

a trial court’s order concerning the conduct of discovery will not be reversed

absent an abuse of discretion. Toney v. Berkemer (1983), 6 Ohio St.3d 455, 453

N.E.2d 700. In addition, the abuse of discretion must materially prejudice the

opposing party. Bland v. Graves (1993), 85 Ohio App.3d 644, 659, 620 N.E.2d

920. “In exercising its discretion in a discovery matter, the court balances the

relevancy of the discovery request, the requesting party’s need for the discovery,

and the hardship upon the party from whom the discovery was requested.”

Stegawski v. Cleveland Anesthesia Group, Inc. (1987), 37 Ohio App.3d 78, 85,

523 N.E.2d 902. “However, where a trial court’s refusal to allow discovery is

improvident and prejudicially affects the substantial rights of the parties, an

appellate court will rectify the trial court’s abuse of discretion.” Smith v. Klein

(1985), 23 Ohio App.3d 146, 151, 492 N.E.2d 852, citing State ex rel. Daggett v.

Gessaman (1973), 34 Ohio St.2d 55, 58, 295 N.E.2d 65.

      {¶34} Obviously, we do not condone any party destroying, intentionally or

otherwise, discoverable materials or refusing to provide discoverable materials in

its possession, and while this Court may find Kroger’s position to be suspect on

this issue, the above authority clearly places the matter within the prerogative of

the trial court to determine. However, given the undisputed evidence, particularly

the photographs of the area, Novik has not shown how this report would have

                                       -19-
Case No. 9-11-21



created genuine issues of material fact that the condition of the mats was not open

and obvious or that there were attendant circumstances.

       {¶35} Thus, even assuming arguendo that Novik was entitled to the

incident report as part of discovery and that the trial court abused its discretion in

not compelling Kroger to provide it or to determine whether Kroger engaged in

the spoliation of evidence and to impose an appropriate sanction, this report is not

outcome determinative. While Novik speculates on what this report may contain,

her testimony and, more importantly, the photographs, which speak for themselves

better than any person could, demonstrate that the condition of the mats was open

and obvious. Moreover, Novik’s undisputed testimony describing the displays

evidences that there were no attendant circumstances that would negate the

application of the open and obvious doctrine in this case. Accordingly, the first

assignment of error is overruled.

       {¶36} For all of these reasons, the judgment of the Common Pleas Court of

Marion County, Ohio, is affirmed.

                                                                 Judgment Affirmed

ROGERS, P.J., and PRESTON, J., concur.

/jlr




                                        -20-